 

IN THE UNITED STATES DISTRICT COURT ¢¢3 9 3 29
FOR THE DISTRICT OF MONTANA

Clerk, U S District Court

 

BILLINGS DIVISION a Montana
iilings

UNITED STATES OF AMERICA, | CR 19-65-BLG-SPW

Plaintiff,

ORDER
VS.

STEPHEN PHILLIP CASHER,

Defendant.

 

 

Pending before the Court is the unopposed motion of the United States to
exclude improper evidence of the defendant's "good character” (Doc. 47). For
good cause being shown,

IT IS HEREBY ORDERED that the motion to exclude improper evidence of

the defendant's good character (Doc. 47), is GRANTED.

--
DATED this at day of February, 2020.

“SUSAN P. WATTERS
United States District Judge
